DETAILED ACTION
This action is in response to the amendment 01/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title was received on 01/24/2022. The amendment is acceptable.

Allowable Subject Matter
Claims 1 – 13 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a storage device that stores the current values at which the control is started, wherein a water-cooling type cooling mechanism is used for cooling the power conversion device, and wherein, based on determining a cooler abnormality in the water-cooling type cooling mechanism, the controller is configured to set the current value at which the control is started to a lowest setting value having a lowest current value among the stored current values”. 
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the power conversion device has a water-cooling type cooling mechanism, the controller includes, in an interior thereof, cooler abnormality determinator that carries out a water drainage determination, and when the controller determines that there is a cooler abnormality, the controller switches the current value to a third setting value smaller than the second setting value”. 
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of wherein the power conversion device has a water-cooling type cooling mechanism comprising, a water pump in an exterior of the power conversion device and an electronic controller that controls the water pump, and wherein the controller outputs a command signal to the electronic controller indicating that a flow amount of the water pump is to be a flow amount of a predetermined value or greater when the AD value of the value of the temperature detected by the temperature detector exceeds the predetermined range”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2019/0348905 discloses an inverter with cooling device. 
US Pub. No. 2019/0146026 discloses an inverter with cooling system abnormality diagnose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838